DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 4, 6, 19, 21-23 have been canceled. Claims 1, 2, 5, 7-18, 20 remain pending and under consideration. 
Applicant's arguments filed 7-1-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks written description for an NOG or NSG mouse expressing a physiological level of hIL15 as newly encompassed by claim 1. A mouse with a NOD background that lacks a functional Prkdc gene or protein and does not express endogenous IL2rg encompasses well-known NOG or NSG mice (see Wikipedia definition of NOG mouse (2022), and Wikipedia definition of NSG mouse (2022)). NSG-IL15 mice have an NOD background and Prkdcscid and IL-2rgtm1Wjl mutations (para 103 of the specification and Wikipedia). NOG-IL15 mice have an NOD background and Prkdcscid and IL-2rgtm1Sug mutations (para 105 of the specification and Wikipedia). Both the IL-2rgtm1Wjl mutation in NSG mice and the IL-2rgtm1Sug mutation in NOG mice cause lack of functional IL2-rg expression as required in claim 1. The specification does not teach the “physiological level” of hIL15 in humans or a transgenic NOG or NSG mouse as encompassed by claim 1. The phrase infers a range found in humans or the transgenic mouse; however, the specification is limited to observing 7.1 +/- 0.3 pg/ml hIL15 in hemizygous transgenic NSG mice. The specification does not teach any range for normal hIL15 expression in humans or NSG or NOG transgenic mice or correlate 7.1 pg/ml to any other “physiological level” in humans or in NSG or NOG mice. Table 2 of Kim (J. Translational Med., 2011, Vol. 9, No. 113, pg 1-7) shows a physiological level of hIL15 in healthy humans can be 1.25-13.1 pg/ml in people under 45 and 1.32-28.9 pg/ml in people over 65; however, Kim did not define all “physiological levels” of IL15 in humans because only healthy human were studied (pg 2, col. 1). While Kim taught the standard deviation for the average IL15 plasma level (footnote “b” in Table 2), Kim did not teach the range of IL15 plasma level which may be higher/lower than the standard deviation. Kim did not teach the range of normal IL15 plasma levels in humans. More importantly, the specification does not teach the range of hIL15 in a transgenic mouse that is a “physiological level” as claimed because it is exogenous to the mouse and is part of their physiology. Ito (WO 2016189799) taught NOG-IL15 mice express 47.7 ± 27.5 pg/ml (Example 2) and the specification taught NSG-IL15 mice express 7.1 ± 0.3 pg/ml; however, the specification does not define the lines of “a physiological level” of hIL15 in transgenic mice. Accordingly, the concept lacks written description. 
The specification lacks written description for any mouse having the structures/functions in lines 1-7 of claim 1 that supports engraftment of human hematopoietic cells and development of more human CD56+ natural killer (NK) cells than for NSG-hIL15 mice engrafted with human hematopoietic cells having more human CD56+ natural killer (NK) cells than any immunodeficient mouse that does not express hIL15. The specification is limited to an NSG-hIL15 mouse engrafted with human HSCs having increased human CD56+ NK cells than NSG mouse (that does not express hIL15) engrafted with human HSCs (pg 51, para 218; pg 10-11, para 32). The specification does not correlate NSG-hIL15 to any other mice. The specification does not correlate the NSG control (that does not express hIL15) to any other immunodeficient mouse that does not express hIL15. Accordingly, the concept in the last 3 lines of claim 1 lacks written description. 


Claim Rejections - 35 USC § 102
Claims 1, 2, 5, 7-10, 16-18, 20 as amended remain rejected under 35 U.S.C. 102a1 as being anticipated by Ito (WO 2016189799) as supported by Kim (J. Translational Med., 2011, Vol. 9, No. 113, pg 1-7).
Ito taught a NOG-hIL15 mouse on pg 5 of the translation in the 9th full paragraph (“(Preparation of NOD-scid, IL-2rγnull-hIL-15 Tg mice) The above NOD-IL-2rγnull-hIL-15 Tg mice (female) and NOD-scid, IL-2rγnull mice (hereinafter also referred to as "NOG mice") . NOD-IL-2rγnull-hIL-15 Tg mice were further transduced with a scid mutation that deficient in T and B cells, the primary cells responsible for the immune system, by mating with ) (males). , NOD-scid, IL-2rγnull-hIL-15 Tg mice (hereinafter also referred to as “NOG-hIL-15 Tg mice”). ) was made”). Ito taught they were IL-2γrnull which means they did not express functional IL2rγ as claimed. The “G” in IL2RG in claim 1 is “gamma” or “γ”. 
NSG-IL15 and NOG-IL15 mice have IL-2rgtm1Wjl or IL-2rgtm1Sug mutations, respectively (paragraphs 103 and 105). Both mutations cause a lack of functional IL2-rg expression as required in claim 1. 
Ito taught NOG-IL15 mice express 47.7 ± 27.5 pg/ml in the plasma (Example 2), and the specification teaches the NSG-IL15 mice express 7.1 +/- 0.3 pg/ml IL15 in the plasma (pg 50, line 14). Both levels are “physiological levels” of hIL15 as required in claim 1. First, applicants do not define a “physiological level” of hIL15, i.e. range, of “normal” hIL15 in humans. Looking to the art, Table 2 of Kim (J. Translational Med., 2011, Vol. 9, No. 113, pg 1-7) shows a physiological level of hIL15 can be 1.25-13.1 pg/ml in people under 45 and 1.32-28.9 pg/ml in people over 65. Kim did not define all “physiological levels” of IL15 in humans because only healthy human were studied. While Kim taught the standard deviation for the average IL15 plasma level (footnote “b” in Table 2), Kim did not teach the range of normal IL15 plasma level which may be higher/lower than the standard deviation. Regardless, Ito taught 47.7 - 27.5 pg/ml, which includes 20.2 pg/ml, the bottom end of the statistical variance; this is within 1.32-28.9 pg/ml hIL15 described by Kim as the normal hIL15 in human plasma. 
In another interpretation, applicants do not teach a range of “normal” hIL15 in transgenic mice that express hIL15. In this interpretation ANY amount of hIL15 in a mouse is a “physiological level” as claimed because it is exogenous to the mouse and is part of their physiology. Therefore, Ito taught 47.7 - 27.5 pg/ml which is a normal “physiological level” of hIL15 in transgenic mice. 
Ito administered human CD34+ hematopoietic stem cells (HSCs) to NOG-hIL15 mice as required in claim 1, and it was determined by hCD56 staining that the HSCs differentiated into NK cells in vivo (Example 3) which is a “higher number of human CD56+ NK cells than an immunodeficient control mouse that does not express hIL15” as required in claim 1 (NSG mice in Fig. 8 of the instant application). 
Ito did not teach the human HSCs developed “a higher number of CD56+ NK cells” than an NOG mouse that does not express hIL15 as required in claim 1. However, the NOG-hIL15 mouse of Ito MUST inherently develop “a higher number of CD56+ NK cells” than an NOG mouse that does not express hIL15 as required in claim 1 because it has the exact same structure as the mouse claimed and used by applicants. Accordingly, Ito taught all the limitations of claim 1. 
NOG mice have reduced endogenous NK cells because they are based on NOD mice (end of 4th paragraph of the translation) which is equivalent to “an absence of functional endogenous mouse natural killer (NK) cells” as required in claim 2.
Human CD34+ hematopoietic stem cells (Example 3) or peripheral blood (Example 5) were transplanted into the mice which is equivalent to the human HSCs, peripheral blood, and NK cells in claim 5. 
The mice were engrafted with human tumors (last 2 paragraphs of translation) which is equivalent to a “human xenograft comprising human tumor cells” as required in claim 7 and 20. 
Claim 8 has been included because administering the HSCs or peripheral blood to the mice is equivalent to a “test substance” as required in step c) 8. The last two paragraphs of the translation show “assaying response of the” tumor which is equivalent to step d) of claim 8.
The results were compared to a standard (last 2 paragraphs of the translation) which is equivalent to “comparing the response to a standard to determine the inhibitory effect of the test substance of the human tumor cells [indicating] the test substance has an anti-tumor activity” as required in claim 9 and identifying substances with anti-tumor activity in claim 8. 
The human HSCs, peripheral blood, and NK cells are “immunotherapeutic agents” as required in claim 10. 
The mice were made according to the method of claims 16 and 17 (Example 1, 3). 
The mice were irradiated (“in order to improve the engraftment ability of the transplanted heterologous cells, radiation that destroys the bone marrow environment such as X-ray is irradiated, and after irradiation. A method of transplanting hCD56 + NK cells derived from human peripheral blood can be mentioned, and the intensity of emitted radiation can be preferably 1.5 to 3.5 Gy. The time of transplantation is preferably within 24 hours after irradiation”) as required in claim 18. 
Response to arguments
Applicants argue Ito is limited to a NOG mouse that expresses IL2RG but not IL15. Applicants’ argument is not persuasive. Ito taught a NOG-hIL15 mouse on pg 5 of the translation in the 9th full paragraph (“(Preparation of NOD-scid, IL-2rγnull-hIL-15 Tg mice) The above NOD-IL-2rγnull-hIL-15 Tg mice (female) and NOD-scid, IL-2rγnull mice (hereinafter also referred to as "NOG mice") . NOD-IL-2rγnull-hIL-15 Tg mice were further transduced with a scid mutation that deficient in T and B cells, the primary cells responsible for the immune system, by mating with ) (males). , NOD-scid, IL-2rγnull-hIL-15 Tg mice (hereinafter also referred to as “NOG-hIL-15 Tg mice”). ) was made”). Ito taught they were IL-2γrnull which means they did not express functional IL2rγ as claimed. The “G” in IL2RG in claim 1 is “gamma” or “γ”. The mice express physiological levels human IL15 as required in claim 1 because Fig. 3 shows physiological levels of human IL15 (Example 2 of Ito). 
Applicants argue the mice claimed are limited to NSG mice described in paragraph 103 on pg 27 of the specification. Applicants’ argument is not persuasive. NSG-hIL15 and NOG-hIL15 mice have an IL-2rgtm1Wjl or IL-2rgtm1Sug mutation, respectively (para 103, 105). IL-2rgtm1Wjl IL-2rgtm1Sug mutations both cause lack of functional IL2-rg expression as required in claim 1. 
Applicants argue the NSG-IL15 hemizygous mice express physiological levels of hIL15 (pg 50, line 14). Applicants’ argument is not persuasive. The claims are not limited to NSG-IL15 hemizygous mice. The specification teaches the NSG-IL15 mice express 7.1 +/- 0.3 pg/ml IL15 in the plasma (pg 50, line 14) while Ito taught NOG-IL15 mice express 47.7 ± 27.5 pg/ml (Example 2). Without evidence to the contrary, 47.7 pg/ml is a physiological level of hIL15, and the bottom end of the variance, i.e. 20.2 pg/ml, is also a physiological level of hIL15. 
Applicants infer 5-10 pg/ml hIL15 is “within the baseline physiological levels detected in human serum (i.e. 1-13 pg/ml)” (pg 6, lines 1-2) and provides Fig. 3 in Appendix A. Applicants’ argument is not persuasive. Appendix A is not part of the original disclosure. Applicants did not define a physiological level of hIL15 in the specification. Nor can a definition be found in the art at the time of filing. Applicants point to Table 2 of Kim (J. Translational Med., 2011, Vol. 9, No. 113, pg 1-7) which shows a physiological level of hIL15 can be 1.25-13.1 pg/ml in people under 45 and 1.32-28.9 pg/ml in people over 65. 20.2 pg/ml, the bottom end of the statistical variance described by Ito, is within the physiological level of hIL15 described by Kim. Moreover, ANY amount of hIL15 in a mouse is a physiological level of hIL15 because it is exogenous to the mouse and is part of their physiology. 

Claims 1, 2, 5, 7-10, 16-18, 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ito (20180213755) supported by Kim (J. Translational Med., 2011, Vol. 9, No. 113, pg 1-7).
Applicants acknowledge the specification of Ito (20180213755) is the same as Ito (WO 2016189799) (pg 5 of the response filed 7-1-22). The rejection of claims 1, 2, 5, 7-10, 16-18, 20 over Ito (20180213755) is the same as the rejection of claims 1, 2, 5, 7-10, 16-18, 20 over Ito (WO 2016189799). The response to applicants’ arguments for Ito (WO 2016189799) and Ito (20180213755) are the same and have been addressed above. 

Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 7-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (WO 2016189799) or Ito (20180213755) supported by Kim (J. Translational Med., 2011, Vol. 9, No. 113, pg 1-7) in view of Keck (WO 2016209865). 
Claims 1, 2, 5, 7-10, 16-18, 20 are rejected over Ito or Ito supported by Kim for reasons set forth above under anticipation. 
Ito and Ito supported by Kim did not teach administering an immune checkpoint inhibitor as required in claim 11. 
However, administering checkpoint inhibitors to NSG mice with an inactivated IL-2RG gene that contain human HSCs or PBLs and a tumor was well-known in the art as described by Keck (NOD, NSG - claim 6; tumor cells – claim 13, 21; screening – claim 21; checkpoint inhibitors – pg 34, Example 7).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to screen whether an agent is capable of decreasing human tumor burden in an NSG hIL-15 IL-2rγnull mouse containing human HSCs or PBL as described by Ito using a checkpoint inhibitor as described by Keck. Those of ordinary skill in the art at the time of filing would have been motivated to screen checkpoint inhibitors in the model of Ito to determine whether they would decrease tumor burden. In the reverse, those of ordinary skill in the art at the time of filing would have been motivated to screen checkpoint inhibitors in an NSG IL-2rγnull mouse containing HSCs or PBL as described by Keck, wherein the mouse expressed hIL-15 to more closely reflect the human condition, i.e. the hIL-15 IL-2rγnull mouse of Ito is more humanized than the IL-2rγnull mouse of Keck. 
Those of ordinary skill would have had a reasonable expectation of successfully screening checkpoint inhibitors as shown by Ito and Keck who both described how to monitor tumor burden and determine whether an immunotherapeutic agent was capable of decreasing tumor burden using immunodeficient mice containing human HSCs/PBL and human tumors. 
Claims 12-14 have been included because Keck taught the checkpoint inhibitor was anti-PD1 antibody or anti-CTLA4 antibody (ipilimumab) (Fig. 16; pg 8, lines 1-5) or any of the other checkpoint inhibitors in Table 1 including nivolumab (pg 6-7). 
Claim 15 has been included because the checkpoint inhibitors are used in treating cancer (Table 1, pg 6-7). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.  

Claims 1, 2, 5, 7-10, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (WO 2016189799) or Ito (20180213755) supported by Kim (J. Translational Med., 2011, Vol. 9, No. 113, pg 1-7) in view of Cany (Oncoimmunology, July 2015, Vol. 4, No. 7, e1017701, pg 1-12). 
The amendment newly requires the following rejection to address NSG-IL15 mice: 
Ito taught an NOG-hIL15 mouse that have plasma levels of 47.7 with a standard deviation of 27.5 pg/ml. 
Ito administered human CD34+ hematopoietic stem cells (HSCs) to NOG-hIL15 mice as required in claim 1, and it was determined by hCD56 staining that the HSCs differentiated into NK cells in vivo (Example 3) which is a “higher number of human CD56+ NK cells than an immunodeficient control mouse that does not express hIL15” as required in claim 1 (see NSG mice in Fig. 8 of the instant application). 
Ito did not teach an NSG-hIL15 mouse as encompassed by claim 1. 
However, Cany taught IL15 and IL12 drives generation of CD34+-derived NK cells in NSG mice (title; pg 11, col. 1). 
NSG-IL15 mice have an NOD background and Prkdcscid and IL-2rgtm1Wjl mutations (paragraph 103) which cause immunodeficiency and a lack of functional Prkdc and IL2-rg expression as required in claim 1. 
The specification teaches the NSG-IL15 mice express 7.1 +/- 0.3 pg/ml IL15 in the plasma (pg 50, line 14) which is a “physiological level” of hIL15 as required in claim 1.
Thus, it would have been obvious to make prkdcscid mice on a NOD background that lacked an IL2RG protein and expressed hIL15 as described by Ito using NSG mice described by Cany. Those of ordinary skill in the art at the time of filing would have been motivated to do so because Cany taught they were capable of supporting human CD34+-derived NK cells. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (WO 2016189799) or Ito (20180213755) supported by Kim (J. Translational Med., 2011, Vol. 9, No. 113, pg 1-7) in view of Cany (Oncoimmunology, July 2015, Vol. 4, No. 7, e1017701, pg 1-12) as applied to claims 1, 2, 5, 7-10, 16-18, 20 and further in view of Keck (WO 2016209865). 
The combined teachings of Ito or Ito supported by Kim in view of Cany taught an NSG-hIL15 mouse for reasons cited above. 
The combined teachings of Ito or Ito supported by Kim in view of Cany did not teach administering an immune checkpoint inhibitor as required in claim 11. 
However, administering checkpoint inhibitors to NSG mice with an inactivated IL-2RG gene that contain human HSCs or PBLs and a tumor was well-known in the art as described by Keck (NOD, NSG - claim 6; tumor cells – claim 13, 21; screening – claim 21; checkpoint inhibitors – pg 34, Example 7).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to screen whether an agent is capable of decreasing human tumor burden in an NSG hIL-15 IL-2rγnull mouse containing human HSCs or PBL as described by Ito or Ito supported by Kim in view of Cany using a checkpoint inhibitor as described by Keck. Those of ordinary skill in the art at the time of filing would have been motivated to screen checkpoint inhibitors in the model of Ito to determine whether they would decrease tumor burden. In the reverse, those of ordinary skill in the art at the time of filing would have been motivated to screen checkpoint inhibitors in an NSG IL-2rγnull mouse containing HSCs or PBL as described by Keck, wherein the mouse expressed hIL-15 to more closely reflect the human condition, i.e. the hIL-15 IL-2rγnull mouse of Ito is more humanized than the IL-2rγnull mouse of Keck. 
Those of ordinary skill would have had a reasonable expectation of successfully screening checkpoint inhibitors as shown by Ito and Keck who both described how to monitor tumor burden and determine whether an immunotherapeutic agent was capable of decreasing tumor burden using immunodeficient mice containing human HSCs/PBL and human tumors. 
Claims 12-14 have been included because Keck taught the checkpoint inhibitor was anti-PD1 antibody or anti-CTLA4 antibody (ipilimumab) (Fig. 16; pg 8, lines 1-5) or any of the other checkpoint inhibitors in Table 1 including nivolumab (pg 6-7). 
Claim 15 has been included because the checkpoint inhibitors are used in treating cancer (Table 1, pg 6-7). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.  

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632




















The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 4, 6, 19, 21-23 have been canceled. Claims 1, 2, 5, 7-18, 20 remain pending and under consideration. 
Applicant's arguments filed 7-1-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 102
The rejection of claims 1-10, 16-20 under 35 U.S.C. 102a1 as being anticipated by Ito (WO 2016189799) has been withdrawn in view of the amendment. Ito is limited to a NOD/scid/γnull mouse which is a NOG mouse. Ito did not teach a NOD, prkdc deficient, IL2rg deficient mouse, i.e. a NSG mouse (pg 27, para 103), as newly required in claim 1.

Claim Rejections - 35 USC § 103
A) Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (WO 2016189799) in view of Keck (WO 2016209865).
Ito taught a NOD-scid mouse whose genome comprises a nucleic acid sequence encoding human IL-15 (Example 1, paragraph 39). The mouse is also IL-2rγnull (8th paragraph of the translation; Example 1, paragraph 39) which is equivalent to “does not express an endogenous IL-2RG protein” as required in claim 1. These “NOD/SCID/γnull” mice are “also referred to simply as ‘NOG’ mice” (5th paragraph of translation; 2nd to last paragraph of Example 1 “herein also referred to as ‘NOG-hIL-15 Tg mouse’”). 
Ito did not teach the mouse lacked function endogenous Prkdc as required in claim 1. 
However, 
. 


NOD/scid/γnull mice have reduced endogenous NK cells (end of 4th paragraph of the translation) which is equivalent to “an absence of functional endogenous mouse natural killer (NK) cells” as required in claim 2.
Human CD34+ hematopoietic stem cells (Example 3) or peripheral blood (Example 5) were transplanted into the mice which is equivalent to the human HSCs, peripheral blood, and NK cells in claim 5. 
It was determined by hCD56 staining that the HSCs differentiated into NK cells in vivo which is equivalent to the mouse containing NK cells as required in claim 6. 
The mice were engrafted with human tumors (last 2 paragraphs of translation) which is equivalent to a “human xenograft comprising human tumor cells” as required in claim 7 and 20. 
Claim 8 has been included because administering the HSCs or peripheral blood to the mice is equivalent to a “test substance” as required in step c) 8. The last two paragraphs of the translation show “assaying response of the” tumor which is equivalent to step d) of claim 8.
The results were compared to a standard (last 2 paragraphs of the translation) which is equivalent to “comparing the response to a standard to determine the effect of the test substance of the human tumor cells [ ]indicating the test substance has an anti-tumor activity” as required in claim 9. 
The human HSCs, peripheral blood, and NK cells are “immunotherapeutic agents” as required in claim 10. 
The mice were made according to the method of claims 16 and 17 (Example 1, 3). 
The mice were irradiated (“in order to improve the engraftment ability of the transplanted heterologous cells, radiation that destroys the bone marrow environment such as X-ray is irradiated, and after irradiation. A method of transplanting hCD56 + NK cells derived from human peripheral blood can be mentioned, and the intensity of emitted radiation can be preferably 1.5 to 3.5 Gy. The time of transplantation is preferably within 24 hours after irradiation”) as required in claim 18. 
There is a window of no conditioning 24 hours after irradiation which is “no conditioning to reduce mouse hematopoietic cells [ ] prior to administering human [HSCs]” as required in claim 19. 



















Claims 1-10, 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ito (20180213755). 
Ito transplanted human HSCs into irradiated immunodeficient NOG-IL-15 mice (Pg 7-11; Examples 4-17). 
The mice have reduced endogenous NK cells (Examples 4-6) which is equivalent to “an absence of functional endogenous mouse natural killer (NK) cells” as required in claim 2.
The mouse is also IL-2rγnull (Example 1) which is equivalent to “lacks a functional endogenous IL-2RG gene and lacks functional endogenous mouse NK cells” as required in claim 3. 
 These “NOD/SCID/γnull” mice are “also referred to simply as ‘NOG’ mice” (Example 1) which is an NOG mouse as required in claim 4. 
Human CD34+ hematopoietic stem cells (Example 4) or peripheral blood (Example 10) were transplanted into the mice which is equivalent to the human HSCs, peripheral blood, and NK cells in claim 5. 
It was determined by hCD56 staining that the HSCs and PBL differentiated into NK cells in vivo (Examples 4-9) which is equivalent to the mouse containing NK cells as required in claim 6. 
The mice were engrafted with human tumors (pg 11, para 121-122) which is equivalent to a “human xenograft comprising human tumor cells” as required in claim 7 and 20. 
Claim 8 has been included because administering the HSCs or peripheral blood to the mice is equivalent to a “test substance” as required in step c) 8. Paragraph 122 describes assaying response of the tumor which is equivalent to step d) of claim 8.
The results were compared to a standard (para 122) which is equivalent to “comparing the response to a standard to determine the effect of the test substance of the human tumor cells [ ]indicating the test substance has an anti-tumor activity” as required in claim 9. 
The human HSCs, peripheral blood, and NK cells are “immunotherapeutic agents” as required in claim 10. 
The mice were made according to the method of claims 16 and 17 (Example 1, 3). 
The mice were irradiated (Example 4) as required in claim 18. 
There is a window of no conditioning 24 hours after irradiation which is “no conditioning to reduce mouse hematopoietic cells [ ] prior to administering human [HSCs]” as required in claim 19.



Ito and Ito did not teach the immunotherapeutic test substance was an immune checkpoint inhibitor as required in claim 11. 
However, administering checkpoint inhibitors to NSG mice with an inactivated IL-2RG gene that contain human HSCs or PBLs and a tumor was well-known in the art as described by Keck (NOD, NSG - claim 6; tumor cells – claim 13, 21; screening – claim 21; checkpoint inhibitors – pg 34, Example 7).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to screen whether an agent is capable of decreasing human tumor burden in an NSG hIL-15 IL-2rγnull mouse containing human HSCs or PBL as described by Ito using a checkpoint inhibitor as described by Keck. Those of ordinary skill in the art at the time of filing would have been motivated to screen checkpoint inhibitors in the model of Ito to determine whether they would decrease tumor burden. In the reverse, those of ordinary skill in the art at the time of filing would have been motivated to screen checkpoint inhibitors in an NSG IL-2rγnull mouse containing HSCs or PBL as described by Keck, wherein the mouse expressed hIL-15 to more closely reflect the human condition, i.e. the hIL-15 IL-2rγnull mouse of Ito is more humanized than the IL-2rγnull mouse of Keck. 
Those of ordinary skill would have had a reasonable expectation of successfully screening checkpoint inhibitors as shown by Ito and Keck who both described how to monitor tumor burden and determine whether an immunotherapeutic agent was capable of decreasing tumor burden using immunodeficient mice containing human HSCs/PBL and human tumors. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 1-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (WO 2016189799) or Ito (20180213755) in view of Brehm, Blood, 2012, Vol. 119, no. 12, pg 2778-2788. 
The teachings of Ito and Ito are described above. Ito and Ito did not teach no irradiation before administering the human HSC or PBL as encompassed by claim 19. 
However, Brehm taught the absence of irradiation before administering human HSCs or PBLs into an immunodeficient mouse (pg 2778, Table 2). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer human HSCs or PBL to an immunodeficient mouse as described by Ito without irradiating the mouse as described by Brehm. Those of ordinary skill in the art at the time of filing would have been motivated to do so as a control to determine the level of human engraftment allowed by the genetic modifications without irradiation. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 
Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632